Citation Nr: 1503708	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12- 29 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a higher initial rating for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990, and from January to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The Veteran's claims require additional development.

The Veteran's hearing was last assessed in January 2012, but the results of that examination were not addressed in the Statement of the Case (SOC) issued in August 2012.  Nevertheless, he asserted in October 2012 that his hearing loss was increasing in severity.  Accordingly, an updated examination should be scheduled.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was granted service connection for the bilateral knees in a September 2012 rating decision.  In April 2013, less than a year later, he filed a request for an increased rating for his knees.  This was treated by the RO as treated as a new claim, rather than as a notice of disagreement (NOD) with the initially assigned rating.  The Board instead construes the April 2013 "clam" as an NOD, and therefore, an SOC must be issued for the bilateral knees.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain the records of any private audiological treatment, and obtain all relevant identified records not already associated with the claims file.  Also ensure that updated VA audiological treatment records are associated with the claims file.

2.  Schedule the Veteran for an updated audiological examination to assess the current severity of the Veteran's bilateral hearing loss.  Ask the examiner to question the Veteran on functional loss.  If the record contains any private audiograms, ask the examiner to interpret the results, and to reconcile them with the examination results, if necessary.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal, including consideration of the audiological findings noted in the January 2012 VA examination.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

4.  Contemporaneously with the above, issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the initial ratings assigned to his bilateral knee arthritis.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




